DETAILED ACTION
Status of the Claims
The pending claims in the present application, upon entry of the Amendment and Response Submitted With AFCP 2.0 Request (“Amendment/Response”) of 23 May 2022, are claims 1-3, 8, 10-16, and 18-20.

Examiner’s Amendment
An examiner’s amendment to the record appears below. The examiner’s amendment uses aforementioned claims 1-3, 8, 10-16, and 18-20, of the Amendment/Response, as the starting point or baseline. Should the changes and/or additions to those claims be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James P. Janiello, agent of the applicant, on 07 June 2022.
The application has been amended as follows: claim 2 is hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest limitations recited by the currently pending claims of the present application (i.e., claims 1, 3, 8, 10-16, and 18-20). More specifically, using independent claim 1 of the Amendment/Response as an example, the claim recites at least the following limitations:
… evaluating a buyback provision cost function, wherein the buyback provision cost function considers a current price of the item, a buyback duration, a prevailing government interest rate, and an inflation rate, wherein the buyback provision cost function is a variant of a partial differential equation, wherein a value V of a buyback contract is obtained by solving the variant of the partial differential equation, wherein the partial differential equation is:

		    
    PNG
    media_image1.png
    51
    309
    media_image1.png
    Greyscale

subject to boundary conditions based on variables S and K,

			
    PNG
    media_image2.png
    24
    220
    media_image2.png
    Greyscale
,

where S is an initial selling price of an item, K is a buyback price, r is a prevailing interest rate, t is a time, T is an end of a buyback program, and σ is a measure of uncertainty.

The above-noted limitations of independent claim 1 were previously recited by claim 21, but the Amendment/Response incorporates the limitations into claim 1, while cancelling claim 21. In the most recent Office Action, the Final Office Action of 22 March 2022, the above-noted limitations of claim 1 were rejected under 35 USC 103 based on combining the following cited references: U.S. Pat. No. 8,447,665 B1 to Schoenharl et al. (hereinafter referred to as “Schoenharl”), in view of U.S. Pat. App. Pub. No. 2016/0110733 A1 to Ray et al. (“Ray”), further in view of Anonymous. “Smart Commerce Mobility Using Region Profiles.” IP.com Prior Art Database Technical Disclosure, IP.com Number: IPCOM00240347D: IP.com Electronic Publication Date: January 25, 2015. (hereinafter referred to as “Anonymous”), further in view of U.S. Pat. App. Pub. No. 2019/0012591 A1 to Limsopatham et al. (hereinafter referred to as “Limsopatham”), further in view of Lee, Yumi, Sang Hwa Song, and Taesu Cheong. "The value of supply chain coordination under moral hazard: A case study of the consumer product supply chain." PloS one 13.3 (2018): e0194043. (hereinafter referred to as “Lee”), further in view of U.S. Pat. App. Pub. No. 2015/0046299 A1 to Yan (hereinafter referred to as “Yan”), and further in view of Traykov, Meotdi, et al. "Using partial differential equations for pricing of goods and services." Scientific Annals of Economics and Business 63.2 (2016). (“Traykov”). (See Final Office Action at p. 23.) The combination of the cited Schoenharl, Ray, Anonymous, Limsopatham, Lee, Yan, and Traykov references constitutes the closest prior art of record relative to the claimed invention. The Final Office Action asserted that while the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan does not appear to explicitly teach the above-noted limitations of claim 1, the cited Traykov reference teaches the above-noted limitations of claim 1 in a way that remedies the deficiencies of the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan. While Traykov teaches using partial differential equations for pricing of goods and services (see Traykov, title), wherein the equations are similar to the equations of the above-noted limitations of claim 1 (see Traykov at pp. 292, 293), Traykov does not, however, teach values for equation elements that read on the values for equation elements from the above-noted limitations of claim 1. For example, Traykov makes no mention of the claimed “buyback provision cost function,” “buyback duration,” “inflation rate,” “buyback price,” or “T is an end of a buyback program,” in relation to the claimed equations, as argued by the applicant on pp. 17 and 18 of the Amendment/Response. As such, claim 1 recites limitations not taught or suggested by the closest prior art of record, represented by the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, Yan, and Traykov.
During examination of the present application, the following non-patent literature (NPL) reference was identified: Tibrewala, Rajen, Ravi Tibrewala, and P. L. Meena. "Buy-back policy for supply chain coordination: a simple rule." International Journal of Operational Research 31.4 (2018): 545-572. (“Tibrewala”), which previously was cited in the PTO-892 of 06 April 2021. Tibrewala represents the closest NPL reference of record. While Tibrewala teaches “to determine a set of buy-back prices and the wholesale costs to maximise the profit of a two-stage supply chain consisting of one supplier and one retailer” (see Tibrewala, Abstract, p. 545), and various mathematical processes implemented to that end, Tibrewala, like the other cited references of record, does not appear to teach the equations or component equation elements of the above-noted limitations of independent claim 1.
During examination of the present application, the following foreign patent reference was identified: CN 105069596 A to Wang et al. (“Wang”), which is being cited in the attached PTO-892. Wang represents the closest foreign patent reference of record. While Wang teaches identifying languishing inventory, and quickly locating and accurately analyzing such inventory, to inform users involved in purchasing or otherwise monitoring the inventory (see Wang, English-language abstract), Wang, like the other cited references of record, does not appear to teach the equations or component equation elements of the above-noted limitations of independent claim 1.
For all of the reasons outlined above, independent claim 1 is allowable over the prior art references of record. Each of the other independent claims, claims 19 and 20, recites limitations similar to those of claim 1, and thus, are allowable for similar reasons. Claims 3, 8, 10-16, and 18 depend from independent claim 1, include the same limitations as claim 1 by virtue of their dependency, and are allowable for the same reasons as claim 1. As such, claims 1, 3, 8, 10-16, and 18-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
CN 105069596 A to Wang et al. describes a languishment inventory analysis method and system. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624